Citation Nr: 0408171	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  03-14 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to non-service-connected death pension 
benefits.

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The veteran served with the Philippine Commonwealth Army from 
December 1941 to May 1942 and from May 1945 to April 1946.  
He died in October 1982.  The appellant is the veteran's 
widow.  

This matter comes before the Board of Veterans' Appeals  
(Board) on appeal from a May 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The veteran died in October 1982; his death certificate 
lists the cause of death as cardiovascular arrest due to 
hypertension. 

2.  Cardiovascular arrest and hypertension were not 
manifested during the veteran's period of active duty service 
or for many years thereafter, nor were the disorders 
otherwise related to such service or any service-connected 
disability. 

3.  Service connection was not in effect for any disability 
during the veteran's lifetime nor had he submitted a claim 
for benefits prior to his death.  

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

5.  The appellant's claim of entitlement to accrued benefits 
was received in November 2001.  

6.  The veteran's active duty service was with the Philippine 
Commonwealth Army.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1110, 
1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2003). 

2.  The appellant's claim for non-service connected death 
pension benefits is without legal merit.  38 U.S.C.A. §§ 101, 
107, 1541 (West 2002); 38 C.F.R. §§ 3.40, 3.41 (2003).

3.  The appellant's claim for accrued benefits is without 
legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

With regard to the claim of entitlement to service connection 
for the cause of the veteran's death, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for this entitlement.  The discussions in 
the rating decision, statement of the case, supplemental 
statement of the case, and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in a February 2002 letter (issued prior to the 
rating decision on appeal), the appellant was effectively 
furnished notice of the types of evidence necessary to 
substantiate her claim as well as the types of evidence VA 
would assist her in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Upon consideration of the 
foregoing, the Board finds that proper VCAA notice was 
furnished to the appellant in a timely manner. 

Further, after reviewing the claims folder, the Board also 
finds that there has been substantial compliance with the 
assistance provisions set forth in the new law and regulation 
to the extent possible.  The record in this case includes 
available service medical records, private medical 
statements, and correspondence from the appellant.  
Significantly, although the appellant executed VA Form 21-
4142, Authorization and Consent to Release Information to the 
VA, with respect to two hospitals at which the veteran had 
been treated, statements from representatives of these 
facilities stated that the veteran's records had been 
destroyed or were otherwise unavailable.  Moreover, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Upon 
consideration of the foregoing, the Board finds that the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  Under these circumstances, no further action 
is necessary to assist the claimant with her claim.  

With regard to the claims of entitlement to accrued benefits 
and for nonservice-connected death pension, the Board notes 
that Congress, in enacting the VCAA, noted the importance of 
balancing the duty to assist with "the futility of requiring 
VA to develop claims where there is no reasonable possibility 
that the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. 
REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  When the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  See 
Mason, 16 Vet. App. at 132 (VCAA not applicable to a claim 
for nonservice-connected pension when the claimant did not 
serve on active duty during a period of war); Smith (Claudus) 
v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a 
federal statute that prohibited payment of interest on past 
due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As 
indicated below, as the law is dispositive in regard to the 
claims of entitlement to accrued benefits and for nonservice-
connected death pension, the VCAA is not applicable.

Service Connection for the Cause of the Veteran's Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In the present case, the death certificate lists the 
immediate cause of death as cardiovascular due to 
hypertension.  The veteran's death certificate does not show 
that an autopsy was performed, and the appellant has not 
reported an autopsy.  At the time of the veteran's death, he 
was not service connected for any disability.

On Affidavit for Philippine Army Personnel, which the veteran 
completed in May 1945 and December 1945, he indicated that he 
did not receive any wounds or incur any illness from December 
1941 to his date of return to military control.

A March 2001 Certification from V. A. Tajon, Head, Registrar 
Department, V Luna General Hospital, reflects that, based on 
the veteran's index card, he had been hospitalized from June 
9, 1975, to August 1, 1975, for atherosclerotic heart 
disease.  This Certification further indicated that the 
clinical records associated with this period of treatment had 
been destroyed by physical and natural calamities.  

Similarly, a letter from M. T. Tomada, M.D., received in 
April 2002, reflects that the veteran had been admitted on 
October 26, 1982, and expired on the same day due to 
cerebrovascular accident secondary to hypertension.  Dr. 
Tomada further stated that, for unknown reasons, the 
veteran's clinical chart could not be located.   

The death certificate lists the immediate cause of death as 
cardiovascular arrest due to hypertension.  Applicable law 
provides that service connection will be granted for 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as cardiovascular renal disease including hypertension, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any injury 
or disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

A review of the record reveals that there is no evidence of a 
cardiovascular disorder or hypertension during service or for 
many years thereafter.  Specifically, in his Affidavit for 
Philippine Army Personnel, the veteran reported that he had 
incurred no wounds or illness from December 1941 to his date 
of return to military control.  In addition, his post service 
medical evidence is silent with respect to cardiovascular 
disease or hypertension until June 1975.

In this case, the Board must conclude that the clear 
preponderance of the evidence is against a finding that the 
veteran's cardiovascular disease with hypertension was 
manifested during service, or that it was manifested within 
one year of his discharge from service or that it was 
otherwise related to his military service.  There is no 
competent (i.e. medical) evidence linking the cause of the 
veteran's death to his military service.  Additionally, there 
is no clinical demonstration that any disease or disability 
etiologically related to service contributed to or hastened 
the veteran's death.  

As such, the only evidence suggesting a relationship between 
the cause of the veteran's death and his period of service is 
that proffered by the appellant.  Significantly, however, the 
appellant is not competent to provide a medical diagnosis or 
evidence that requires medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (holding that lay persons 
are not competent to offer medical opinions).  In light of 
these circumstances, the Board must conclude that the  
preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  The benefit sought on appeal is therefore 
denied.

Pension

In regard to the appellant's claim for non-service connected 
death pension benefits, the appellant has reported that the 
veteran served in the USAFFE (United States Armed Forces in 
the Far East) and that she is entitled to a nonservice-
connected pension based on her husband's military service 
during WWII.  See generally 38 U.S.C.A. § 1541.

"Veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).  "Veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service as a 
Philippine Scout is included for pension, compensation, 
dependency and indemnity compensation (DIC) and burial 
allowances.  Those inducted between October 6, 1945 and June 
30, 1947, inclusive, are included for compensation benefits 
and DIC.  Service in the Commonwealth Army of the Philippines 
from and after the dates and hours when called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941, is included for compensation benefits, 
but not for pension benefits.  Service department certified  
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not for pension or burial benefits.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.40(c) and (d).  Active service will be the 
period certified by the service department.  38 C.F.R. 
§ 3.41(a) and (d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) The evidence is a 
document issued by the service department.  A copy of an 
original document is acceptable if the copy was issued by the 
service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody; (2) 
the document contains needed information as to length, time 
and character of service; and, (3) in the opinion of VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
Secretary has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the United States Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

Whether a person is a veteran is a question dependent on 
Service Department certification.  38 C.F.R. § 3.41 (a)(d); 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In the 
instant case, the service department has verified that the 
veteran had honorable service with the Philippine 
Commonwealth Army from December 1941 to May 1942 and from May 
1945 to April 1946.  This certification was based on the 
information supplied by the appellant and as reflected in the 
veteran's service personnel records.  The Board is bound by 
the certification of the service department.  38 C.F.R. 
§§ 3.8, 3.9; Duro v.  Derwinski, 2 Vet. App. 530, 532 (1992).  
The appellant has not introduced any evidence which would 
justify another attempt at verification of service such as a 
different service number or alternative spellings of the 
veteran's name.  

In sum, the veteran's service is not deemed to have been 
active military, naval, or air service for the purposes 
conferring eligibility to nonservice-connected death pension 
benefits.  38 U.S.C.A. § 107 (a).  Where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Accordingly, the Board finds that the appellant has 
no legal entitlement to nonservice-connected death pension 
benefits.  

Accrued Benefits

The law and regulations governing claims for accrued benefits 
state that, upon the death of a veteran, his lawful surviving 
spouse may be paid periodic monetary benefits to which he or 
she was entitled at the time of death, and which were due and 
unpaid for a period not to exceed two years, based on 
existing rating decisions or other evidence that was on file 
when the veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.

A consequence of the derivative nature of a surviving 
spouse's claim for entitlement to a veteran's accrued 
benefits is that, without the veteran having a claim pending 
at time of death, the surviving spouse has no claim upon 
which to derive his or her own application.  Jones v. West, 
136 F.3d 1296, 1300 (Fed. Cir. 1996).

An application for accrued benefits must be filed within 1 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  
However, applicable law and VA regulations further stipulate 
that for claims filed for death benefits, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for death benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.152(a).

In the present case, the veteran died in October 1982.  At 
the time of his death, he was not service connected for any 
disability and there were no claims pending.  Thus, there was 
no unpaid monetary benefit to which the veteran was entitled 
at the time of death which may be paid to his surviving 
spouse.  The appellant has no claim upon which to derive 
accrued benefits based on her own application.  

Notwithstanding the absence of a claim pending at the time of 
the veteran's death in October 1982, no claim of any type was 
received from the appellant prior to November 2001, when her 
application for DIC was received.  More than nineteen years 
had passed between the veteran's death and the filing of the 
appellant's claim.  Since the appellant did not file her 
application for accrued benefits within 1 year after the date 
of death, she is not legally entitled to this benefit.  
38 C.F.R. §§ 3.152(b); 3.1000(c).

Inasmuch as the law pertaining to eligibility for accrued 
benefits is dispositive of this issue, for the foregoing 
reasons the appellant's claim must be denied because of the 
absence of legal merit or entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

ORDER

The appeal is denied as to all issues.




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



